Exhibit 10.8

 

MFA FINANCIAL, INC.

AMENDED AND RESTATED 2010 EQUITY COMPENSATION PLAN

 

PHANTOM SHARE AWARD AGREEMENT

(PERFORMANCE BASED VESTING)

 

AGREEMENT, dated as of the _____ day of __________, 20_____ (the “Grant Date”),
by and between MFA Financial, Inc., a Maryland corporation (the “Company”), and
________________ (the “Grantee”).

 

WHEREAS, the Company maintains the MFA Financial, Inc. Amended and Restated 2010
Equity Compensation Plan, as it may be amended from time to time (the “Plan”)
(capitalized terms used but not defined herein shall have the respective
meanings ascribed thereto by the Plan);

 

WHEREAS, the Grantee, as an employee of the Company, is an Eligible Person; and

 

WHEREAS, the Committee has determined that it is in the best interests of the
Company and its stockholders to grant Phantom Shares to the Grantee subject to
the terms and conditions set forth below.

 

NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:

 

1.                                      Grant of Phantom Shares.

 

The target amount of Phantom Shares granted pursuant to this Agreement is [X]
Phantom Shares (the “Target Amount”); provided that the Grantee has the
opportunity to earn up to [2X] Phantom Shares (the “Maximum Amount”) based upon
achievement of performance goals and the terms and conditions described herein. 
The Phantom Shares are subject to the terms and conditions of this Agreement and
are also subject to the provisions of the Plan.  The Plan is hereby incorporated
by reference as though set forth herein in its entirety.

 

2.                                      Vesting.

 

(a)                                 The number of Phantom Shares that shall vest
on ___________ ___, 20____ (the “Vesting Date”), if any, shall be calculated in
accordance with Exhibit A attached hereto based upon the achievement of the
performance goals set forth on Exhibit A (the “Performance Goals”) during the
period beginning on ________________, 20____ and ending on _________ ____, 20___
(the “TSR Performance Period”).

 

(b)                                 In the event the Grantee experiences a
Termination of Service for any reason prior to the Vesting Date, the Phantom
Shares shall, with no further action, be forfeited and cease to be outstanding
as of the Grantee’s Termination of Service.

 

(c)                                  Any Phantom Shares that do not vest as of
the Vesting Date shall, with no further action, be forfeited and cease to be
outstanding as of the Vesting Date.

 

1

--------------------------------------------------------------------------------


 

3.                                      Dividend Equivalent Rights.

 

(a)                                 A DER is hereby granted to the Grantee,
consisting of the right to receive, with respect to each outstanding Phantom
Share that vests in accordance with paragraph 2 and Exhibit A, an amount equal
to the cash dividend distributions paid in the ordinary course on a share of
Common Stock of the Company (“Share”) to the Company’s stockholders (each, a
“Dividend Payment”) during the TSR Performance Period as set forth in this
Section 3.

 

(b)                                 Any such DER payments shall only be payable
with respect to Phantom Shares that vest and shall be paid in the form of
additional Shares at the time Phantom Shares are settled pursuant to Section 4. 
At such time, the Grantee shall receive additional Shares with an aggregate
value (determined as described below) equal to the aggregate value of the
Dividend Payments distributed during the TSR Performance Period with respect to
the number of Shares equal to the number of vested Phantom Shares.

 

(c)                                  The number of additional Shares to be
distributed pursuant to sub-paragraph (b) shall be calculated as follows: 
(i) the accumulated Dividend Payments during the TSR Performance Period,
multiplied by (ii) the number of Shares to be distributed with respect to the
vested Phantom Shares, divided by (iii) the per Share stock price of Common
Stock on _____________ ____, 20___.

 

4.                                      Settlement.

 

Each vested and outstanding Phantom Share shall be settled in one Share within
30 days following the date on which such Phantom Share vests as set forth in
Section 2 above (the “Settlement Date”), subject to delay to the extent required
by Section 409A of the Code as set forth in Section 6(o) below.

 

5.                                      Confidentiality, Non-Competition and
Non-Solicitation.

 

(a)                                 In consideration for the Grant under this
Agreement, during the Grantee’s term of employment and at all times thereafter,
the Grantee hereby agrees to maintain the confidentiality of all confidential or
proprietary information of the Company and any of its subsidiaries or
affiliates, if any, or of any other person or entity with which the Grantee is
involved as a direct or indirect result of the Grantee’s employment by, or
performance of consulting or other services (including, without limitation, as a
director, officer, advisor, agent, consultant or other independent contractor)
for, the Company or any of its subsidiaries or affiliates, and, except in
furtherance of the business of the Company or as specifically required by law or
by court order, the Grantee shall not directly or indirectly disclose any such
information to any person or entity nor shall the Grantee use any such
confidential information for any purpose except for the legal benefit of the
Company.  This restriction shall apply regardless of whether such information is
in written, graphic, recorded, photographic, data or any machine readable form
or is orally conveyed to, or memorized by the Grantee.

 

(b)                                 In consideration for the Grant under this
Agreement, the Grantee agrees that during the Grantee’s employment with the
Company, the Grantee shall not, without the prior written consent of the
Company, manage, operate, control or be connected as a stockholder (other than
as a holder of shares publicly traded on a stock exchange or the NASDAQ National
Market System, provided that the Grantee shall not own more than five percent of
the outstanding shares of any publicly traded company engaged in acquiring

 

2

--------------------------------------------------------------------------------


 

mortgaged backed securities) or otherwise engage in any element of the business
of acquiring or investing in mortgage-backed securities with any mortgage real
estate investment trust or with any entity or person of which any element of the
business strategy of such entity or person is based on acquiring or investing in
mortgage-backed securities (the “Business”), or partner with, or serve as an
officer, director, employee or consultant for, any entity or person engaged in
any element of the Business, including any private or public investment firm or
broker dealer whose business strategy is based on or who engages in the trading,
sales, investment or management of mortgage-backed securities.

 

(c)                                  In consideration for the grant under this
Agreement, MFA reserves the right, upon any Termination of Service of the
Grantee for any reason, to require the Grantee to comply with the restrictions
set forth in Section 5(b) for a period of up to 90 days following such
Termination of Service (such 90-day or shorter period, the “Restricted Period”),
provided that, to the extent the Company exercises such right, then during the
Restricted Period, the Grantee shall receive severance payments in the form of
continuation of the Grantee’s base salary during the Restricted Period in
accordance with the Company’s customary payroll practices, but no less
frequently than monthly.  In the event the Grantee is eligible to receive
severance or termination payments pursuant to any other agreement or arrangement
between the Grantee and the Company, such other agreement or arrangement shall
govern, and the Grantee shall not be entitled to any payments pursuant to this
Section 5(c), but for the avoidance of doubt, the Grantee shall be bound by the
provisions of Section 5 of this Agreement. Notwithstanding the foregoing, to the
extent the Company shall exercise its right under this Section 5(c) nothing
herein shall prevent the Grantee during the Restricted Period from providing
services to or otherwise being associated with an entity or a subsidiary,
division or affiliate thereof or any other person that is engaged in the
Business so long as (i) the Grantee’s services are not provided, directly or
indirectly, within the division, subsidiary, affiliate or business unit of the
entity that engages in the Business, and (ii) the Grantee has no
responsibilities regarding such Business.

 

(d)                                 In consideration for the Grant under this
Agreement, during the Grantee’s employment with the Company and the one year
period immediately following the Grantee’s Termination of Service for any
Reason, the Grantee agrees that the Grantee will not, without the prior written
consent of the Company, directly or indirectly (individually, or through or on
behalf of another entity as owner, partner, agent, employee, consultant, or in
any other capacity), (i) solicit, encourage, or engage in any activity to induce
any employee of the Company or its affiliates to terminate employment with the
Company or its affiliates, or to become employed by, or to enter into a business
relationship with, any other person or entity; or (ii) hire or retain any person
who was an employee of the Company or its affiliates within the six month period
preceding such action; provided that, (x) this Section 5(d) shall not apply to
any administrative employee of the Company or its affiliates or any person who
was an administrative employee of the Company or its affiliates and (y) any
hiring or solicitation pursuant to a general solicitation conducted by an entity
that has hired or agreed to hire the Grantee and that does not directly or
indirectly target current or former employees of the Company or its affiliates,
or by a headhunter employed by such entity, which in either case does not
involve the Grantee, shall not be a violation of this Section 5(d).

 

(e)                                  The Grantee acknowledges, agrees and
represents that the type and periods of restrictions imposed in this Section 5
are fair and reasonable, and that such restrictions are intended solely to
protect the legitimate interests of the Company, rather than to prevent the
Grantee from earning a livelihood.  The Grantee further acknowledges and agrees
that the business of the Company is highly competitive and that the Company’s
confidential information and proprietary materials have been developed by the
Company at significant expense and effort, and that the restrictions contained
in this Section 5 are reasonable and necessary to protect the legitimate
business interests of the Company. The Grantee represents that: (i) the Grantee
is familiar with the covenants set forth in this Section 5, (ii) the Grantee is
fully aware of his or her obligations hereunder, including, without limitation,
the length of time, scope and geographic coverage of

 

3

--------------------------------------------------------------------------------


 

these covenants, (iii) the Grantee finds the length of time, scope and
geographic coverage of these covenants to be reasonable and (iv) the Grantee is
receiving valuable and sufficient consideration for the Grantee’s covenants not
to compete and not to solicit.

 

(f)                                   The Grantee acknowledges that each of the
covenants in this Section 5 has a unique, very substantial and immeasurable
value to the Company, that the Grantee has sufficient assets and skills to
provide a livelihood while such covenants remain in force and that, as a result
of the foregoing, in the event that the Grantee breaches such covenants,
monetary damages would be an insufficient remedy for the Company and equitable
enforcement of the covenants would be proper.  The Grantee therefore agrees that
the Company, in addition to any other remedies available to it, will be entitled
to preliminary and permanent injunctive relief against any breach by the Grantee
of any of the covenants in this Section 5, without the necessity of showing
actual monetary damages or the posting of a bond or other security.  The Grantee
also agrees that, in addition to any other remedies available to the Company and
notwithstanding any provision of this Agreement to the contrary, in the event
the Grantee breaches in any material respect any of his obligations under this
Section 5, the Company may immediately cease all payments, if any, under
Sections 5(c), the Phantom Shares granted under this Agreement (whether vested
or unvested) may be immediately forfeited, and the Company may require that the
Grantee repay any after-tax amounts previously paid to the Grantee under
Sections 5(c), if any, and any Shares delivered or other amounts paid (each on
an after-tax basis) with respect to the Phantom Shares granted hereunder.

 

(g)                                  The Grantee and the Company further agree
that, in the event that any provision of this Section 5 is determined by any
court of competent jurisdiction to be unenforceable by reason of its being
extended over too great a time, too large a geographic area or too great a range
of activities, that provision will be deemed to be modified to permit its
enforcement to the maximum extent permitted by law.

 

(h)                                 The provisions of this Section 5 shall not
affect the Company’s ability to enforce the provisions of any other agreement in
effect between the Company and the Grantee, including without limitation, the
covenants contained in any offer letter or employment agreement.

 

6.                                      Miscellaneous.

 

(a)                                 The value of a Phantom Share may decrease
depending upon the Fair Market Value of a Share from time to time. Neither the
Company nor the Committee, nor any other party associated with the Plan, shall
be held liable for any decrease in the value of the Phantom Shares. If the value
of such Phantom Shares decrease, there will be a decrease in the underlying
value of what is distributed to the Grantee under the Plan and this Agreement.

 

(b)                                 With respect to this Agreement, (i) the
Phantom Shares are bookkeeping entries and the Grantee shall not have any rights
of a shareholder with respect to Common Stock unless and until the Phantom
Shares vest and are settled by the issuance of such Shares of Common Stock,
(ii) the obligations of the Company under the Plan are unsecured and constitute
a commitment by the Company to make benefit payments in the future, (iii) to the
extent that any person acquires a right to receive payments from the Company
under the Plan, such right shall be no greater than the right of any general
unsecured creditor of the Company, (iv) all payments under the Plan (including
distributions of Shares) shall be paid from the general funds of the Company and
(v) no special or separate fund shall be established or other segregation of
assets made to assure such payments (except that the Company may in its
discretion establish a bookkeeping reserve to meet its obligations under the
Plan). The award of Phantom Shares is intended to be an

 

4

--------------------------------------------------------------------------------


 

arrangement that is unfunded for tax purposes and for purposes of Title I of the
Employee Retirement Income Security Act of 1974, as amended.

 

(c)                                  THIS AGREEMENT SHALL BE GOVERNED BY THE
LAWS OF THE STATE OF MARYLAND, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICT OF
LAWS. The captions of this Agreement are not part of the provisions hereof and
shall have no force or effect.  This Agreement may not be amended or modified
except by a written agreement executed by the parties hereto or their respective
successors and legal representatives. The invalidity or unenforceability of any
provision of this Agreement shall not affect the validity or enforceability of
any other provision of this Agreement.

 

(d)                                 The Committee may construe and interpret
this Agreement and establish, amend and revoke such rules, regulations and
procedures for the administration of this Agreement as it deems appropriate. In
this connection, the Committee may correct any defect or supply any omission, or
reconcile any inconsistency in this Agreement or in any related agreements, in
the manner and to the extent it shall deem necessary or expedient to make the
Plan fully effective. All decisions and determinations by the Committee in the
exercise of this power shall be final and binding upon the Company and the
Grantee.

 

(e)                                  All notices hereunder shall be in writing
and, if to the Company, shall be delivered to the Board or mailed to its
principal office, addressed to the attention of the Committee and, if to the
Grantee, shall be delivered personally or mailed to the Grantee at the address
appearing in the records of the Company. Such addresses may be changed at any
time by written notice to the other party given in accordance with this
Section 6(e).

 

(f)                                   The failure of the Grantee or the Company
to insist upon strict compliance with any provision of this Agreement or the
Plan, or to assert any right the Grantee or the Company, respectively, may have
under this Agreement or the Plan, shall not be deemed to be a waiver of such
provision or right or any other provision or right of this Agreement or the
Plan.

 

(g)                                  Nothing in this Agreement shall (i) confer
on the Grantee any right to continue in the service of the Company or its
Subsidiaries or otherwise confer any additional rights or benefits upon the
Grantee with respect to the Grantee’s employment with the Company or
(ii) interfere in any way with the right of the Company or its Subsidiaries and
its stockholders to terminate the Grantee’s service at any time.

 

(h)                                 If any change is made to the outstanding
Common Stock or the capital structure of the Company, the Phantom Shares shall
be adjusted in accordance with the Plan.

 

(i)                                     The Phantom Shares and the rights
relating thereto shall not be subject in any manner to anticipation, alienation,
sale, transfer, assignment, pledge, encumbrance, attachment, garnishment, levy,
execution, or other legal or equitable process, either voluntary or involuntary;
and any attempt to anticipate, alienate, sell, transfer, assign, pledge,
encumber, attach or garnish, or levy or execute on the Phantom Shares and the
rights relating thereto shall be void.

 

(j)                                    The Company may assign any of its rights
under this Agreement.  This Agreement will be binding upon and inure to the
benefit of the successors and assigns of the Company.  Subject to the
restrictions on transfer set forth herein, this Agreement will be binding upon
the Grantee and the Grantee’s beneficiaries, executors, administrators and the
person(s) to whom the Phantom Shares may be transferred by will or the laws of
descent or distribution.

 

5

--------------------------------------------------------------------------------


 

(k)                                 The Plan is discretionary and may be
amended, suspended or discontinued by the Company at any time, in its
discretion. The grant of the Phantom Shares in this Agreement does not create
any contractual right or other right to receive any Phantom Shares or other
Grants in the future. Future Grants, if any, will be at the sole discretion of
the Company. Any amendment, suspension or discontinuation of the Plan shall not
constitute a change or impairment of the terms and conditions of the Grantee’s
employment with the Company.

 

(l)                                     The issuance and transfer of Shares
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Shares may be
listed.  No shares of Common Stock shall be issued or transferred unless and
until any then applicable requirements of state and federal laws and regulatory
agencies have been fully complied with to the satisfaction of the Company and
its counsel.

 

(m)                             The Grantee shall be required to pay to the
Company or make arrangements satisfactory to the Company regarding payment of
any federal, state or local taxes of any kind that are required by law to be
withheld with respect to the Phantom Shares.  The Grantee may elect to have any
tax withholding which becomes payable at the time the Phantom Shares are to be
settled pursuant to Section 3 satisfied, in whole or in part, by authorizing the
Company to withhold a number of Shares to be issued pursuant to this Agreement
with an aggregate Fair Market Value as of the date withholding is effected that
would satisfy the withholding amount due; provided however, that no Shares shall
be withheld with an aggregate value exceeding the minimum amount of tax required
to be withheld by law.  Notwithstanding anything contained in the Plan or this
Agreement to the contrary, the Grantee’s satisfaction of any tax withholding
requirements imposed by the Committee shall be a condition precedent to the
Company’s obligation as may otherwise be provided hereunder to provide Shares to
the Grantee, and the failure of the Grantee to satisfy such requirements with
respect to this Grant shall cause this Grant to be forfeited.

 

(n)                                 The Phantom Shares shall be subject to any
applicable clawback policy implemented by the Board from time to time.

 

(o)                                 This Agreement is intended to comply with
Section 409A of the Code or an exemption thereunder and shall be construed and
interpreted in a manner that is consistent with the requirements for avoiding
additional taxes or penalties under Section 409A of the Code.  To the extent any
payment pursuant to this Agreement is required to be delayed six months pursuant
to the special rules of Section 409A of the Code related to “specified
employees,” each affected payment shall be delayed until six months after the
Grantee’s Termination of Service with the first such payment being a lump sum
equal to the aggregate payments the Grantee would have received during such
six-month period if no payment delay had been imposed. Any payments or
distributions delayed in accordance with the prior sentence shall be paid to the
Grantee on the first day of the seventh month following the Grantee’s
Termination of Service (or the Grantee’s death, if earlier).  Each payment
hereunder shall be treated as a separate payment for purposes of Section 409A of
the Code.  Notwithstanding the foregoing, the Company makes no representations
that the payments and benefits provided under this Agreement comply with
Section 409A of the Code and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Grantee on account of non-compliance with Section 409A of the
Code.

 

6

--------------------------------------------------------------------------------


 

(p)                                 This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements, written or oral, with respect thereto.

 

[remainder of the page left intentionally blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Company and the Grantee have executed this Agreement as
of the day and year first above written.

 

 

MFA FINANCIAL, INC.

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

The Grantee hereby agrees and acknowledges that the Grantee will be bound by the
terms and conditions of this Agreement and the Plan and that all determinations
by the Committee will be final and binding on all persons.

 

 

 

 

[GRANTEE]

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

This Exhibit A sets forth the Performance Goals applicable to the Phantom Shares
granted pursuant to the Agreement to which this Exhibit A is attached.  Unless
otherwise specified in this Exhibit A, all defined terms shall have the meanings
set forth in the Agreement.

 

The Phantom Shares will vest based on the Company’s average total shareholder
return (“MFA Average TSR”) for the TSR Performance Period.

 

The number of Phantom Shares, if any, that vest on the Vesting Date shall be
based on MFA Average TSR compared to the Target TSR for the TSR Performance
Period.

 

The “Target TSR” is an 8% per annum simple cumulative return over the TSR
Performance Period.

 

Average TSR for the TSR Performance Period shall be calculated as follows:

 

·                  The “MFA Average TSR” for the Performance Period shall be the
MFA TSR divided by 3.

·                  The “MFA TSR” is equal to (x) the excess of the Average Final
Price over the Average Initial Price, plus Dividends Paid on Common Stock during
the TSR Performance Period, divided by (y) the Average Initial Price.

·                  The “Average Initial Price” is equal to the average closing
daily price of a Share during the first 20 trading days in ______________
20____.

·                  The “Average Final Price” is equal to the average closing
daily price of a Share during the last 20 trading days in ______________ 20____.

·                  The “Dividends Paid” shall equal the cumulative dividends
(including any stock dividends) paid per Share during the TSR Performance
Period.  For this purpose, dividends declared, but not yet paid, on a Share
within the 45 day period preceding ____________ ____, 20____ will be counted as
Dividends Paid.

 

The portion of the Target Amount that will vest on the Vesting Date shall be
determined by comparing the MFA Average TSR to the Target TSR and may range from
zero up to a maximum vesting of 200% of the Target Amount.

 

The number of Phantom Shares that will vest on the Vesting Date shall equal the
product of (i) the Target Amount and (ii) the sum of (A) one (1) and (B) a
fraction (which fraction can be a negative number), the numerator of which is
MFA Average TSR less Target TSR and the denominator of which is eight (8).  For
purposes of the preceding sentence, in the event that MFA Average TSR is
(x) less than zero, then MFA Average TSR shall be zero, and (y) greater 16%,
then MFA Average TSR shall be 16%.

 

Any Phantom Shares that do not vest on the Vesting Date shall be forfeited.

 

Within 30 days following the Vesting Date, vested Phantom Shares and related
DERs, if any, will be settled as described in the Agreement.

 

Set forth below are examples which are intended to be used purely for
illustrative purposes:

 

9

--------------------------------------------------------------------------------


 

Example 1:

 

Assume a Target Amount of 10,000 Phantom Shares.  If MFA Average TSR over the
TSR Performance Period were 2%, then the portion of the Phantom Share award that
would become vested would be equal to two-eighths (2/8) of the Target Amount, or
2,500 Phantom Shares.

 

Example 2:

 

Assume a Target Amount of 10,000 Phantom Shares.  If MFA Average TSR over the
TSR Performance Period were 12%, then the portion of the Phantom Share award
that would become vested would be equal to 1.5 times (or twelve-eighths (12/8)
of) the Target Amount, or 15,000 Phantom Shares.

 

Example 3:

 

Assume a Target Amount of 10,000 Phantom Shares.  If MFA Average TSR over the
TSR Performance Period were 16%, then the portion of the Phantom Share award
that would become vested would be equal to two times (or sixteen-eighths (16/8)
of) the Target Amount, or 20,000 Phantom Shares (maximum vesting).

 

10

--------------------------------------------------------------------------------